Citation Nr: 1437845	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-22 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The appellant served on active duty in the United States Army from October 1970 to April 1972.

This case was before the Board of Veterans' Appeals (Board) in July 2012, at which time, it was remanded for further development to the VA Appeals Management Center (AMC) in Washington, D.C.  The Board instructed the AMC to request outstanding records reflecting the appellant's VA treatment in June 2010, as well as reports of a July 2010 VA general medical examination; and the report of a February 2011 DBQ examination.  The AMC was also instructed the AMC to schedule the appellant for a VA audiologic examination.  Thereafter, the AMC confirmed and continued the prior denial of an increased initial rating for the appellant's hearing loss disability.  The case was, then, returned to the Board for further appellate action.

After reviewing the record, the Board is of the opinion that additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

During the pendency of the appellant's claim, he had VA audiologic evaluations in June 2006, April 2007, June 2007, and April 2009.  

The pure tone thresholds performed in June 2006, April 2007, and April 2009 appear to be, generally, consistent.  However, those in June 2007 appear to be worse at 1000 hertz and 2000 hertz, bilaterally.  In addition, the speech reception test results in June 2006 and April 2009 appear to be, generally, consistent with each other.  While those in April and June 2007 also seem to be consistent with each other, they appear to be worse than those in June 2006 and April 2009.  
The April 2007 VA examiner noted that the appellant demonstrated marked cognitive impairment which affected his speech reception testing.  Therefore, the examiner stated that the results of the speech reception testing were of questionable validity.  He recommended that the appellant's hearing loss disability be rated on the basis of pure tone threshold testing, alone.  It is unclear, whether the June 2007 VA examiner found the appellant's speech reception test results valid or whether the appellant should be rated on the basis of pure tone test results alone.  On remand, clarification should be sought regarding the variances in the record. 

Accordingly, the case is REMANDED for the following actions:


1. The AMC must schedule the appellant for a VA audiologic examination to determine the severity of the appellant's hearing impairment since service connection became effective June 14, 2006.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. The examiner must perform pure tone testing as well as speech reception testing and indicate whether or not each test produced valid results.  In addition, the VA examiner must RECONCILE the results of the VA audiologic evaluations in June 2006, April 2007, June 2007, and April 2009, indicating whether the results individually are valid in part or as a whole. The examiner must also report the impact of the appellant's hearing loss disability on his ordinary activities, including, but not limited to, his activities of daily living and ability to work.  

IN THE EVENT THAT THE APPELLANT DOES NOT REPORT FOR THE SCHEDULED VA EXAMINATION, THE EXAMINER MUST STILL REVIEW THE CLAIMS FILE AND RECONCILE THE RESULTS OF THE VA AUDIOLOGIC EVALUATIONS IN JUNE 2006, APRIL 2007, JUNE 2007, AND APRIL 2009.  

In addition, if the appellant does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims  folder.  

2. When the actions requested in part 1 have been completed, the AOJ must undertake any other indicated development. Then, it must readjudicate the issue of entitlement to an initial evaluation in excess of 10 percent for a bilateral hearing loss disability.  In so doing, the AOJ must consider the possibility that different ratings may be warranted for different periods of time since service connection became effective June 14, 2006.

If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

